*1002Although the subject child was returned to the care and custody of the parents while the appeal was pending, since the adjudication of neglect “ ‘constitutes a permanent and significant stigma that might indirectly affect the appellant’s status in future proceedings,’ ” the parents’ respective appeals from the order of fact-finding are not academic (Matter of Ndeye D. [Benjamin D.], 85 AD3d 1026, 1027 [2011], quoting Matter of Daqwuan G., 29 AD3d 694, 695 [2006]; see Matter of Alanie H., 83 AD3d 1066, 1067 [2011]; Matter of Kevin M.H. [Kenneth H.], 76 AD3d 1015, 1016 [2010]). Where the Family Court is confronted primarily with issues of credibility, its factual findings must be accorded great weight on appeal (see Matter of Andrew B. [Deborah B.], 73 AD3d 1036 [2010]; Matter of Faith J., 47 AD3d 630 [2008]; Matter of Michael M., 39 AD3d 550 [2007]; Matter of Angel Marie L., 5 AD3d 773, 774 [2004]).
The finding of neglect against the mother was supported by a preponderance of the evidence which demonstrated that the subject child’s physical, mental, or emotional condition was impaired or was in imminent danger of becoming impaired as a result of the mother’s paranoid behavior and mental illness (see Family Ct Act § 1012 [f]; Matter of Andrew B. [Deborah B.], 73 AD3d at 1036-1037; Matter of Faith J., 47 AD3d 630 [2008]; Matter of Mollye S., 28 AD3d 487, 487-488 [2006]; Matter of Angel Marie L., 5 AD3d at 773-774). In addition, the evidence demonstrated that the father knew or should have known about the mother’s behavior and mental illness, and he failed to take necessary steps to protect the subject child (see Matter of Miyani M. [George T.], 4 AD3d 430, 431 [2004]; Matter of Lewis Y., 293 AD2d 684, 684 [2002]).
The mother’s remaining contentions are either without merit or not properly before this Court. Rivera, J.E, Florio, Dickerson and Lott, JJ., concur.